     Case 1:19-cv-00396-DAD-JDP Document 44 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYRELL WAYNE JONES,                               No. 1:19-cv-00396-DAD-JDP
12                       Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S MOTION
13           v.                                         TO COMPEL WITHOUT PREJUDICE
14    C. PFEIFFER, et al.,                              ECF No. 43
15                       Defendants.
16

17          Plaintiff Dyrell Wayne Jones is a state prisoner proceeding with counsel in this civil rights

18   action brought under 42 U.S.C. § 1983. On July 9, 2020, plaintiff filed a motion to compel. ECF

19   No. 43. This motion does not appear to have been filed in accordance with the relevant

20   courtroom procedures, although the court understands that plaintiff may have had difficulty

21   accessing such procedures. (Plaintiff should see the attached document, also available at

22   caed.uscourts.gov.) The court therefore denies the motion without prejudice. The court may

23   reconsider such a motion at a later date, if the issue remains relevant after the attached procedures

24   have been followed, including a meeting between the parties and “a good faith effort to resolve

25   the dispute without court action.”

26
27

28
                                                        1
     Case 1:19-cv-00396-DAD-JDP Document 44 Filed 07/13/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 13, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
